THE COURT.
The petition for a writ of review is denied, as there was sufficient evidence in the record to support the conclusion that the separation between the deceased employee and his widow, Anita Torres Delgado, was not a *538permanent separation in any sense of the word, but was merely a temporary separation caused only by financial conditions, and was not intended either by deceased or by his wife to be a permanent separation.
There was sufficient evidence to justify the commission in finding that the decedent was injured in the course of, and that his injury arose out of, his employment, from which injury he died, leaving surviving him, wholly dependent, the widow applicant herein. There was sufficient evidence to support the conclusion that decedent was legally liable for the support of his wife at the time of his death, and the commission was forced to the conclusive presumption that the said widow was dependent upon the deceased.
An application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 27, 1939.